DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
	Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 3/16/2021.
Status of the Claims
This office action is in response to the amendment filed on 3/16/2021. Applicant amended claims 1, 5, and 20.  Claims 1-20 are currently pending and allowed as amended below.
Response to Amendment
The rejection of claims 1-20 under 35 U.S.C. § 101 is withdrawn in light of Applicant’s amendment and the Examiner’s Amendment below.  The incorporation of the electronic data from the automatic license plate reader and the detailed mapping integrates the judicial exception into a practical application.
The rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn in light of Applicant’s amendment and the Examiner’s Amendment below (see Reasons for Allowance below).
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Krista A. Wittman (Reg. No. 59,594) in telephone conversations on 4/05/2021 and 4/08/2021. 
Claims 1, 5, and 20 are amended as follows:
1.	(currently amended) A system for monitoring parking enforcement officer performance in real time with the aid of a digital computer, comprising:
	one or more sensors placed in different locations within a city and configured to obtain information;
	at least one automatic license plate reader (ALPR) to implement a secure communication scheme for transmitting recorded license plates;
	a storage device, comprising:
a definition of a beat within the city for a parking enforcement officer within which enforcement activities are to be performed by the officer; and
a time-based active representational model of the city that comprises estimates of parking violations expected to occur within the beat and which fuses parking citation data with transmitted directly from the recorded license plates via the ALPR, wherein the time-based active representational model is updated in real time; 
	a processor and memory within which code for execution by the processor is stored, further comprising:
an activity planner adapted to build a plurality activity plans for patrol by the officer in the city based upon the fused information from the active representational model, and to select those activity plans that optimize performance by the officer from the plurality of activity plans;
an observer adapted to regularly track activities of the officer while on the beat; and
an officer monitor adapted to create analytics based upon differences between the officer’s expected performance for patrol in the city according to the optimal activity plans, which are selected from a plurality of activity plans, versus the officer’s actual performance of patrol in the city according to the officer’s tracked activities determined in real time; [[and]]
a personal computer that executes a situation assessment interface and is maintained by a supervisor or other individual to receive the analytics from the processor, to determine 
wherein the ; and
that generates a display with a location of the officer via an indicator on a map to indicate the low performance of the officer.
5.	(currently amended) A method for monitoring parking enforcement officer performance in real time with the aid of a digital computer, comprising the steps of:
	defining a beat within a city for a parking enforcement officer within which enforcement activities are to be performed by the officer;

	fusing parking citation data with information received from the sensors in the city and data transmitted directly from at least one ALPR into a time-based active representational model of the city that comprises estimates of parking violations expected to occur within the beat, wherein the time-based active representational model is generated and updated in real time;
	building a plurality activity plans for patrol in the city for the officer based upon the fused information from the active representational model;
	selecting those activity plans that optimize performance for patrol in the city by the officer from the plurality of activity plans;
regularly tracking activities of the officer while on the beat; 
creating analytics based upon differences between the officer’s expected performance for patrol in the city according to the optimal activity plans, which are selected from a plurality of activity plans, versus the officer’s actual performance of patrol in the city according to the officer’s tracked activities determined in real time; 
transmitting the analytics to a situation assessment interface executed by a personal computer available to a supervisor or other individual; 
determining 
wherein the 
displaying a location of the officer via an indicator on a map to indicate the low performance of the officer; and
receiving instructions for patrol by the officer from the supervisor or other individual based on the analytics. 
20.	(currently amended) A non-transitory computer readable storage medium storing code for executing on a computer system to perform a method, comprising:
	defining a beat within a city for a parking enforcement officer within which enforcement activities are to be performed by the officer;
	monitoring sensors in the city and automatic license plate readers (ALPRs), which each implement secure communication schemes;
the sensors in the city and data transmitted directly from at least one ALPR into a time-based active representational model of the city that comprises estimates of parking violations expected to occur within the beat, wherein the time-based active representational model is generated and updated in real time;
	building a plurality of activity plans for patrol in the city by the officer based upon the fused information from the active representational model;
	selecting those activity plans that optimize performance for patrol in the city by the officer from the plurality of activity plans;
regularly tracking activities of the officer while on the beat; 
creating analytics based upon differences between the officer’s expected performance for patrol in the city according to the optimal activity plans, which are selected from a plurality of activity plans, versus the officer’s actual performance of patrol in the city according to the officer’s tracked activities in real time;
transmitting the analytics to a situation assessment interface executed by a personal computer available to a supervisor or other individual; 
determining 
wherein the 
displaying a location of the officer via an indicator on a map to indicate the low performance of the officer; and
	receiving instructions for patrol by the officer from the supervisor or other individual based on the analytics. 

Allowable Subject Matter
Claims 1-20 are allowed as amended above.
Reasons for Allowance
The closest prior art is Marcus (US 2009/0024430) in view of Chatterjee et al. (US 2004/0068433) and Cicio (US 2014/0039956) and in further view of Nielsen et al. (US 2010/0205032).  The closest prior art teaches a method and system for monitoring parking enforcement officer performance in real time by defining a beat within a city for a parking enforcement officer within which enforcement activities are to be performed by the officer; monitoring sensors in the city and automatic license plate readers (ALPRs), which each implement secure communication schemes; fusing parking citation data with information received from the sensors in the city and data from at least one ALPR into a time-based active representational model of the city, generated and updated in real time, that comprises estimates of parking violations expected to occur within the beat; building a plurality activity plans for patrol in the city for the officer based upon the fused information from the active representational model; selecting those activity plans that optimize performance for patrol in the city by the officer from the plurality of activity plans; regularly tracking activities of the officer while on the beat;  creating analytics based upon differences between the officer’s expected performance for patrol in the city according to the optimal activity plans, which are selected from a plurality of activity plans, versus the officer’s actual performance of patrol in the city according to the officer’s tracked activities determined in real time; transmitting the analytics to a situation assessment interface executed by a personal computer available to a supervisor or other individual; determining low performance by the officer in real-time based on a low level of 
The closest prior art does not teach that the data is transmitted directly from at least one ALPR into the time-based active representational model or displaying the location of the officer via an indicator on a map to indicate the low performance of the officer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/George H Walker III/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683